DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The current Office action is in response to Applicant’s amendment filed on February 16, 2022. 
Claim 17 has been amended. 
Claims 1-3, 5-11, and 13-17 are still pending.
Response to Arguments
Applicant's arguments filed February 16, 2022 have been fully considered but they are not persuasive. 
Regarding the 112(b) rejection of claim 17,  Applicant has amended the claim. However, the amendment raises new 112(b) issues. 
Regarding claim 1, 9 and 17, In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., telescoping system) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As currently written, the claim only requires a motor that is able to drive the two C-arms telescopically.
Further, Applicant argues that “adding the telescoping feature of Watanabe to Grady would change the principle operation of Grady as Grady is already a movable unit”. However, as 
In response to applicant's arguments that “the system of Watanabe is not suitable for a movable station as provide in the claimed invention” and “adding the telescoping feature of Watanabe to Grady would change the principle operation of Grady as Grady is already a movable unit”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant’s arguments with respect to claim 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 17 is objected to because of the following informalities:
Regarding claim 17, “and” should be added after the limitation “wherein a plurality of rollers are coupled to the pair of guide rails,” in order to correct a grammatical informality.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitations “wherein a plurality of uniformly spaced rollers are mounted on inner sides of side frames of the first C-arm and the second C-arm includes a pair of guide rails on the outer sides of the side frames” render the claim indefinite. As currently written, the spaced rollers are located at the side frames of the first C-arm. However, the claim fails to recite limitations directed to the first c-arm having a side frame with an inner side and outside.  The claim fails to particularly point out whether or not the inner side frame of are part of the claimed invention. 
The claim recites the limitation "the outer sides" in line 20.  There is insufficient antecedent basis for this limitation in the claim.
Further, the claim states that the second C-arm has a pair of guides that are located on the outside of the side frames. However, as currently written, the second C-arm has guide rails that on the side frames of the first C-arm. The claim fails to particularly point out whether the second C-arm has a different side frame from the first C-arm. In [0033], the specification discloses that each of the outer C-arm (first C-arm) and the inner C-arm (second C-arm) have a pair of side 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, 9-10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Grady (U.S. 2007/0121790) in view of Fortuna (U.S. 2016/0128653), Watanabe (U.S. 6,113,264) and Hebecker (U.S. 2003/0152195).
Regarding claim 1:
Grady discloses a medical imaging system comprising: 
a movable station (Fig. 1, 126) coupled to a gantry (Fig. 1, 108 and 104) through a gantry mount (Fig. 1, 136), the gantry comprising a first c-arm (Fig. 1, 108) and a second c- arm (Fig. 1, 104) that are moveable along an arc (Fig. 5-Fig.6, C-arms 108 and 104 movable along 130) relative to the moveable station (Fig. 5-Fig. 6, 126);

 an imaging signal transmitter (Fig. 1, 102) attached to a second end of the second c-arm (Fig. 1, 104); 
 wherein the imaging signal transmitter (Fig. 1, 102) in a first setting supports fluoroscopy imaging ([0051], fluoroscopy) by transmitting and detecting a continuous stream of x-rays imaged on a display ([0051], fluoroscopy).
However, Grady fails to disclose a motor assembly capable of telescopingly rotating the first c-arm relative to the gantry and capable of rotating the second c-arm relative to the first c-arm, wherein the imaging signal transmitter in a second setting supports 2D radiography by transmitting and detecting x-rays to view an internal structure of a non-uniformly composed and opaque object, wherein the imaging signal transmitter in a third setting supports cone beam computer tomography scanning by transmitting and detecting divergent x-rays formed into a cone, and wherein at least one navigation marker is positioned on the gantry mount, the navigation markers allow for automatic or semi-automatic positioning of the gantry.
Watanabe teaches a motor assembly (Col. 6, lines 30-34 and Col. 6, lines 64-67, motors that rotate first and second c-arms) capable of telescopingly rotating the first c-arm relative to the gantry and capable of rotating the second c-arm relative to the first c-arm (Col. 6, lines 30-34 and Col. 6, lines 64-67, motors that rotate first and second c-arms). 
Fortuna teaches wherein the imaging signal transmitter (Fig. 2A, 21) in a second setting supports 2D radiography ([0072], radiography) by transmitting and detecting x-rays ([0064], internal imaging) to view an internal structure of a non-uniformly composed and opaque object ([0064], internal imaging), 

Hebecker teaches wherein at least one navigation marker (Fig. 1, 40 and 41) is positioned on the gantry mount (Fig. 1), the navigation markers (Fig. 1, 40 and 41) allow for automatic or semi-automatic positioning of the gantry ([0020], markers used for positioning).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging system of Grady with the motors taught by Watanabe in order to increase image quality by improving source and detector positioning (Watanabe; Col. 4, lines 10-50 and Col. 7, lines 7-13). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging system of Grady with the multi-modality technique taught by Fortuna to allow the system to be used for different imaging modes in order to reduce the cost of the system and reduce the amount of radiation exposed to the object (Fortuna; [0138]-[0141]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the gantry mount of Grady with the navigation markers taught by Hebecker in order to increase the quality of images by improving the positional accuracy of the system (Hebecker; [0011]-[0013]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 2:

Regarding claim 7:
The combination of Grady, Watanabe, Fortuna, and Hebecker discloses the medical imaging system of claim 1, wherein the first c-arm and the second c-arm are movable a full 360 degrees (Grady; Fig. 1 and Fig. 2, imaging system rotates around the patient).
Regarding claim 9:
Grady discloses a medical imaging system comprising: 
a movable station (Fig. 1, 126) coupled to a gantry (Fig. 1, 108 and 104) through a gantry mount (Fig. 1, 136), the gantry comprising a first c-arm (Fig. 1, 108) and a second c- arm (Fig. 1, 104) that are moveable along an arc (Fig. 5-Fig.6, C-arms 108 and 104 movable along 130) relative to the moveable station (Fig. 5-Fig. 6, 126);
 a detector panel (Fig. 1, 114) attached to a first end of the second c-arm (Fig. 1 104); and
 an imaging signal transmitter (Fig. 1, 102) attached to a second end of the second c-arm (Fig. 1, 104);
 wherein the imaging signal transmitter (Fig. 1, 102) in a first setting supports fluoroscopy imaging ([0051], fluoroscopy) by transmitting and detecting a continuous stream of x-rays imaged on a display ([0051], fluoroscopy).
However, Grady fails to disclose a motor assembly capable of telescopingly rotating the first c-arm relative to the gantry and capable of rotating the second c-arm relative to the first c-arm, wherein the imaging signal transmitter in a second setting supports cone beam computer 
Watanabe teaches a motor assembly (Col. 6, lines 30-34 and Col. 6, lines 64-67, motors that rotate first and second c-arms) capable of telescopingly rotating the first c-arm relative to the gantry and capable of rotating the second c-arm relative to the first c-arm (Col. 6, lines 30-34 and Col. 6, lines 64-67, motors that rotate first and second c-arms). 
Fortuna teaches wherein the imaging signal transmitter in a second setting supports cone beam computer tomography ([0072] and [0074], cone beam tomography) scanning by transmitting and detecting divergent x-rays formed into a cone ([0074], cone beam).
Hebecker teaches wherein at least one navigation marker (Fig. 1, 40 and 41) is positioned on the gantry mount (Fig. 1), the navigation markers (Fig. 1, 40 and 41) allow for automatic or semi-automatic positioning of the gantry ([0020], markers used for positioning).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging system of Grady with the motors taught by Watanabe in order to increase image quality by improving source and detector positioning (Watanabe; Col. 4, lines 10-50 and Col. 7, lines 7-13). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging system of Grady with the multi-modality technique taught by Fortuna to allow the system to be used for different imaging modes in order to reduce the cost of the system and reduce the amount of radiation exposed to the object (Fortuna; [0138]-[0141]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 10:
The combination of Grady, Watanabe, Fortuna, and Hebecker discloses the medical imaging system of claim 9, wherein the first c-arm (Grady; Fig. 1, 108) and the second c-arm (Grady; Fig. 1, 104) are telescopingly coupled (Grady; Fig. 4-6, C-arms 108 and 104 slide together).
Regarding claim 15:
The combination of Grady, Watanabe, Fortuna, and Hebecker discloses the medical imaging system of claim 9, wherein the first c-arm and the second c-arm are movable a full 360 degrees (Grady; Fig. 1 and Fig. 2, imaging system rotates around the patient).
Claims 3, 6, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Grady (U.S. 2007/0121790) in view of Watanabe (U.S. 6,113,264), Fortuna (U.S. 2016/0128653) and Hebecker (U.S. 2003/0152195) as applied to claims 1 and 9 above, and further in view of Lomnes (U.S. 2008/0122936).
Regarding claim 3:
The combination of Grady, Watanabe, Fortuna, and Hebecker discloses the medical imaging system of claim 1. 

Lomnes teaches wherein the movable station and the gantry enable the medical imaging system to achieve six degrees of freedom ([0047]-[0048], six degrees of freedom).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging system of Grady, Watanabe, Fortuna, and Hebecker with the degrees of freedom taught by Lomnes in order to reduce the risk of misalignment or damage by improving system positioning   (Lomnes; [0047]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 6:
The combination of Grady, Watanabe, Fortuna, and Hebecker discloses the medical imaging system of claim 1. 
However, the combination of Grady, Watanabe, Fortuna, and Hebecker fails to disclose wherein the system is configured to move in any X-Y direction with Wag rotation about any Z-axis.
Lomnes teaches wherein the system is configured to move in any X-Y direction ([0048], lateral and longitudinal direction) with Wag rotation about any Z-axis ([0048], wag direction).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging system of Grady, Watanabe, Fortuna, and Hebecker with the movement taught by Lomnes in order to reduce the risk of misalignment or damage by improving system positioning   (Lomnes; [0047]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 11:
The combination of Grady, Watanabe, Fortuna, and Hebecker discloses the medical imaging system of claim 9. 
However, the combination of Grady, Watanabe, Fortuna, and Hebecker fails to disclose wherein the movable station and the gantry enable the medical imaging system to achieve six degrees of freedom.
Lomnes teaches wherein the movable station and the gantry enable the medical imaging system to achieve six degrees of freedom ([0047]-[0048], six degrees of freedom).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging system of Grady, Watanabe, Fortuna, and Hebecker with the degrees of freedom taught by Lomnes in order to reduce the risk of misalignment or damage by improving system positioning   (Lomnes; [0047]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 14:
The combination of Grady, Watanabe, Fortuna, and Hebecker discloses the medical imaging system of claim 9. 
However, the combination of Grady, Fortuna, and Hebecker fails to disclose wherein the system is configured to move in any X-Y direction with Wag rotation about any Z-axis.
Lomnes teaches wherein the system is configured to move in any X-Y direction ([0048], lateral and longitudinal direction) with Wag rotation about any Z-axis ([0048], wag direction).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging system of Grady, Watanabe, Fortuna, and Hebecker with the movement taught by Lomnes in order to reduce the risk of misalignment or damage by .
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Grady (U.S. 2007/0121790) in view of Watanabe (U.S. 6,113,264), Fortuna (U.S. 2016/0128653) and Hebecker (U.S. 2003/0152195) as applied to claims 1 and 9 above, and further in view of Rijken (U.S. 2012/0155616).
Regarding claim 5:
The combination of Grady, Watanabe, Fortuna, and Hebecker discloses the medical imaging system of claim 1. 
However, the combination of Grady, Watanabe, Fortuna, and Hebecker fails to disclose wherein the movable station  includes omni-directions wheels.
Rijken teaches wherein the movable station includes omni-directions wheels ([0086], bidirectional wheels).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging system of Grady, Watanabe, Fortuna, and Hebecker with the wheels taught by Rijken to reduce the force requirements for moving the system in order to increase the positional accuracy and mobility of the system (Rijken; [0007] and [0013]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 13:
The combination of Grady, Watanabe, Fortuna, and Hebecker discloses the medical imaging system of claim 9. 
However, the combination of Grady, Watanabe, Fortuna, and Hebecker fails to disclose wherein the movable station includes omni-directions wheels.

It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging system of Grady, Watanabe, Fortuna, and Hebecker with the wheels taught by Rijken to reduce the force requirements for moving the system in order to increase the positional accuracy and mobility of the system (Rijken; [0007] and [0013]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Grady (U.S. 2007/0121790) in view of Watanabe (U.S. 6,113,264), Fortuna (U.S. 2016/0128653), Hebecker (U.S. 2003/0152195) and Rijken (U.S. 2012/0155616) as applied to claims 5 and 13 above, and further in view of Van Beek (U.S. 2018/0289346).
Regarding claim 8:
The combination of Grady, Watanabe, Fortuna, Hebecker and Rijken discloses the medical imaging system of claim 5, wherein the movable station includes an imaging controller system that controls the movement of the omni-directional wheels (Rijken; Fig. 5, Control element and Servo controller).
However, the combination of Grady, Watanabe, Fortuna, Hebecker and Rijken fails to disclose an imaging controller system that controls a movement of the wheels, and the gantry to position the imaging signal transmitter in relation to a patient.
Van Beek teaches an imaging controller system ([0101], user interface) that controls a movement of the wheels ([0101]-[0110], movement control), and the gantry to position the imaging signal transmitter in relation to a patient ([0101]-[0110], movement control).

Regarding claim 16:
The combination of Grady, Watanabe, Fortuna, Hebecker and Rijken discloses the medical imaging system of claim 13, wherein the movable station includes an imaging controller system that controls the movement of the omni-directional wheels (Rijken; Fig. 5, Control element and Servo controller).
However, the combination of Grady, Watanabe, Fortuna, Hebecker and Rijken fails to disclose an imaging controller system that controls a movement of the wheels, and the gantry to position the imaging signal transmitter in relation to a patient.
Van Beek teaches an imaging controller system ([0101], user interface) that controls a movement of the wheels ([0101]-[0110], movement control), and the gantry to position the imaging signal transmitter in relation to a patient ([0101]-[0110], movement control).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging system of Grady, Watanabe, Fortuna, Hebecker and Rijken with the controller taught by Van Beek in order to improve the system control for better positional accuracy by providing easier and more intuitive ways of positioning the C-arm (Van Beek; [0010]-[0015]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Grady (U.S. 2007/0121790) in view of Fortuna (U.S. 2016/0128653), Watanabe (U.S. 6,113,264), Hebecker (U.S. 2003/0152195), and Baumann (U.S. 2015/0023470).
Regarding claim 17, as best understood:
Grady discloses a medical imaging system comprising: 
a movable station (Fig. 1, 126) coupled to a gantry (Fig. 1, 108 and 104) through a gantry mount (Fig. 1, 136), the gantry comprising a first c-arm (Fig. 1, 108) and a second c- arm (Fig. 1, 104) that are moveable along an arc (Fig. 5-Fig.6, C-arms 108 and 104 movable along 130) relative to the moveable station (Fig. 5-Fig. 6, 126);
 a detector panel (Fig. 1, 114) attached to a first end of the second c-arm (Fig. 1 104);
 an imaging signal transmitter (Fig. 1, 102) attached to a second end of the second c-arm (Fig. 1, 104);
 wherein the imaging signal transmitter (Fig. 1, 102) in a first setting supports fluoroscopy imaging ([0051], fluoroscopy) by transmitting and detecting a continuous stream of x-rays imaged on a display ([0051], fluoroscopy),
wherein the first c-arm (Fig. 5, 108) includes a pair of side frames (Fig. 5, 108 has two sides) that have an inner side (Fig. 5, inside of 108) and an outer side (Fig. 5, outside of 108), 
wherein the second c-arm (Fig. 5, 104) includes a pair of side frames (Fig. 5, 104 has two sides) that have an inner side (Fig. 5, inside 104) and outer side (Fig. 5, outside of 104), 
wherein the second C-arm (Fig. 5, 104) includes a pair of guide rails ([0038], slide travel rails of C-arm 104) on the outer sides of the side frames of the second C-arm ([0038], slide travel rails of C-arm 104),

wherein the rollers and the guide rails ([0044], rollers and guide track) are configured to allow the second C-arm (Fig. 1, 104) to telescopically slide along the first C-arm (Fig. 1, 108) so as to allow at least 180 degree rotation of the second C-arm about its central axis relative to the first C-arm (Fig. 1 and Fig. 2, imaging system rotates around the patient).
However, Grady fails to disclose a motor assembly capable of telescopingly rotating the first c-arm relative to the gantry and capable of rotating the second c-arm relative to the first c-arm, wherein the imaging signal transmitter in a second setting supports 2D radiography by transmitting and detecting x-rays to view an internal structure of a non-uniformly composed and opaque object, wherein the imaging signal transmitter in a third setting supports cone beam computer tomography scanning by transmitting and detecting divergent x-rays formed into a cone, wherein in a fourth setting a combination of the first setting, and the third setting can be performed during a medical procedure, and wherein at least one navigation marker is positioned on the gantry mount, the navigation markers allow for automatic or semi-automatic positioning of the gantry, wherein a plurality of uniformly spaced rollers are mounted on the inner sides of the side frames of the first C-arm.
Watanabe teaches a motor assembly (Col. 6, lines 30-34 and Col. 6, lines 64-67, motors that rotate first and second c-arms) capable of telescopingly rotating the first c-arm relative to the gantry and capable of rotating the second c-arm relative to the first c-arm (Col. 6, lines 30-34 and Col. 6, lines 64-67, motors that rotate first and second c-arms). 
Fortuna teaches wherein the imaging signal transmitter (Fig. 2A, 21) in a second setting supports 2D radiography ([0072], radiography) by transmitting and detecting x-rays ([0064], 
wherein the imaging signal transmitter in a third setting supports cone beam computer tomography ([0072] and [0074], cone beam tomography) scanning by transmitting and detecting divergent x-rays formed into a cone ([0074], cone beam),
wherein in a fourth setting ([0072] and [0074], fluoroscopy and cone beam tomography) a combination of the first setting, and the third setting ([0072] and [0074], fluoroscopy and cone beam tomography) can be performed during a medical procedure ([0072] and [0074], fluoroscopy and cone beam tomography).
Hebecker teaches wherein at least one navigation marker (Fig. 1, 40 and 41) is positioned on the gantry mount (Fig. 1), the navigation markers (Fig. 1, 40 and 41) allow for automatic or semi-automatic positioning of the gantry ([0020], markers used for positioning).
Baumann teaches wherein a plurality of uniformly spaced rollers (Fig. 7, 3) are mounted on the inner sides of the side frames of the first C-arm (Fig. 7, rollers 3 mounted inside of C-arm 2). 
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging system of Grady with the motors taught by Watanabe in order to increase image quality by improving source and detector positioning (Watanabe; Col. 4, lines 10-50 and Col. 7, lines 7-13). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging system of Grady with the multi-modality technique taught by Fortuna to allow the system to be used for different imaging modes in order to reduce the cost of 
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the gantry mount of Grady with the navigation markers taught by Hebecker in order to increase the quality of images by improving the positional accuracy of the system (Hebecker; [0011]-[0013]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the C-arm of Grady with the rollers taught by Baumann in order to increase the displacement range of the C-arm to carry out larger rotational movements (Baumann; [0007] and [0030]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Amiri (U.S. 2016/0278732)- C-arm with multiple degrees of freedom. 
Helm (U.S. 2012/0250822)- Imaging device with multiple modes of operation. 
Shapiro  (U.S. 7,945,021)- Imaging device with three modes of operation.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078. The examiner can normally be reached M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2884                

/DANI FOX/Primary Examiner, Art Unit 2884